Citation Nr: 0527790	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a psychoneurosis, 
diagnosed as anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a 
compensable evaluation for anxiety reaction.


FINDINGS OF FACT

Anxiety reaction is not currently manifested by any active, 
disabling symptomatology.


CONCLUSION OF LAW

The criteria for a compensable evaluation for anxiety 
reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's request for a higher evaluation was received in 
October 2002.  The RO provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in December 2002, in which it communicated to the veteran an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A September 2003 statement of the case included 
the law and regulations addressing VCAA.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
of the veteran's pertinent private and VA medical records for 
the period from 2002 - 2003 were obtained and associated with 
the claims file.  He was provided with a VA examination that 
addressed the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

Service medical records show that the veteran was treated for 
nervousness, anxiety, insomnia, and fatigability following 
exposure to combat conditions during naval service in World 
War II.  He was diagnosed with a psychoneurosis, anxiety 
neurosis, and medically discharged from active duty in 
February 1945.  He filed a claim for VA compensation for his 
psychiatric disorder and was granted service connection and a 
50 percent evaluation for psychoneurosis, anxiety type, by 
rating action of March 1945.  Medical records and rating 
decisions dated afterwards indicate that his psychiatric 
condition gradually improved to the point that a July 1952 VA 
examination found him to be psychiatrically asymptomatic.  By 
rating action of July 1952, he was assigned a noncompensable 
evaluation for psychoneurosis, anxiety reaction, mild, 
effective from October 1952.  This noncompensable rating 
remained in effect ever since.

In October 2002, the veteran reopened his claim and sought a 
compensable evaluation for his service-connected psychiatric 
disorder.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will limit its review of the evidence to 
those records that pertain to the current state of the 
veteran's service-connected psychiatric disability.

The pertinent evidence includes a VA outpatient treatment 
report dated in November 2002 shows that the veteran denied 
having depression, agitation, anxiety attacks, memory loss, 
or hallucinations.  

During a VA psychiatric examination performed in January 
2003, the examiner noted the veteran was pleasant, 
cooperative, goal-oriented, situationally oriented, well 
organized in this thought process, and that his mood and 
affect were normal.  He was found to be well-adjusted with no 
actual psychiatric symptoms and no active psychiatric 
disorder.

In March 2003, the veteran obtained a second opinion 
regarding his psychiatric state.  The private psychiatric 
evaluation determined that the veteran was psychiatrically 
normal and had no diagnosis on Axis I.

The report of a January 2004 VA psychiatric examination shows 
that the examiner noted the veteran's prior history of 
psychiatric treatment during active duty.  At the time of the 
examination, normal findings were obtained on mental status 
evaluation.  The diagnostic conclusion was that the veteran 
had no psychiatric disorder and a normal mental status 
examination.

Associated with the claims folder is a videotape copy of an 
interview of the veteran performed on a local television 
station.

The transcript of a September 2005 hearing before the Board 
shows that the veteran reported experiencing episodes of 
anxiety, sadness, irritability, night sweats, panic attacks, 
memory flashbacks, and crying episodes.  He avoided crowded 
public venues and preferred to remain at home.  He did not 
use any psychiatric medication nor was he involved in any 
regular program of psychiatric therapy or treatment.  He 
denied self-medicating his psychiatric symptoms with 
excessive alcohol use.  He reported that he was employed for 
many years in mass merchandising.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)
3
0
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.
1
0
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9413 (2005).

In the present case, notwithstanding the veteran's testimony 
before the Board that he experiences active psychiatric 
symptoms related to his service-connected anxiety reaction, 
the objective medical evidence clearly and repeatedly 
demonstrates that on mental status examinations conducted in 
January 2003, March 2003, and January 2004, he does not 
currently have a psychiatric diagnosis under Axis I, or that 
he is experiencing active psychiatric symptoms.  As 
previously stated, he is not currently receiving any 
psychiatric therapy or psychotropic medications for a mental 
illness.  Even the second opinion obtained by the veteran is 
in agreement with the finding of the VA psychiatric 
examinations that the veteran has no psychiatric symptoms.  
In the absence of any active psychiatric diagnosis with 
disabling symptomatology, the Board is unable to find that 
assignment of a compensable evaluation for the veteran's 
psychoneurosis, anxiety reaction, is warranted.  His appeal 
is therefore denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable rating for an anxiety reaction is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


